IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,511


EX PARTE DANIEL TOLOPKA, II, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CM-06-522-1 IN THE 278TH JUDICIAL DISTRICT COURT

FROM LEON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to ninety-nine years' imprisonment.  The Seventh Court of Appeals affirmed his
conviction.  Tolopka v. State, No. 07-08-00008-CR (Tex. App. - Amarillo, January 31, 2010).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
miscalculated the deadline for filing Applicant's petition for discretionary review.  We remanded this
application to the trial court for findings of fact and conclusions of law.
	The trial court has entered findings of fact and conclusions of law that any error in calculation
of the deadline for filing Applicant's petition for discretionary review was an error of law by
appellate counsel.  The trial court recommends that relief be granted.  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Seventh Court of Appeals in Cause No. 07-08-00008-CR that affirmed his
conviction in Case No. CM-06-522-1 from the 278th Judicial District Court of Leon County. 
Applicant shall file his petition for discretionary review with the Seventh Court of Appeals within
30 days of the date on which this Court's mandate issues.

Delivered: March 9, 2011
Do not publish